REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1-4,7-8,10-15,17-18,20,22,26-27,31,33,37,39,41,45-48,50,53,55-57,61,63-65,68,70-72,74,76,79-80 and 82-84  are allowed over the prior art of record, Chavez et al. (Pub No : US 2019/0041824 A1) in view of Bonomi et al. (Pub No: US 2018/0115457 A1).

The prior art of  record  does not teach or fairly suggest the limitations of 
“administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant during which the I/O switch and the each virtual node utilize the respective instances of the publish/subscribe layer to communicate data between the each virtual node and the I/O switch via respective publications and respective subscriptions to thereby control the industrial process, including the I/O switch utilizing the respective instance of the publish/subscribe layer of the I/O switch to obtain, in accordance with the set of records and a subscription of the I/O switch to publications of a control signal generated by the virtual process controller, a first publication of the control signal: and to publish, based on the obtained first publication and the set of records, a second publication indicating the control signal, thereby causing the field device to obtain, based on a subscription of the field device to publications, by the I/O switch, that are indicative of the control signal, the control signal via the second publication  and thereby control the at least the portion of the industrial process ”.
as recited in Applicant's claims 1-4,7-8,10-15,17-18,20,22,26-27,31,33,37,39,41,45-48,50,53,55-57,61,63-65,68,70-72,74,76,79-80 and 82-84  . 
 Claims 1-4,7-8,10-15,17-18,20,22,26-27,31,33,37,39,41,45-48,50,53,55-57,61,63-65,68,70-72,74,76,79-80 and 82-84  of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on MONDAY-FRIDAY.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. K./
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455